Case 20-00878      Doc 13     Filed 02/06/20 Entered 02/06/20 03:34:17           Desc Main
                               Document     Page 1 of 17

                 IN THE UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


  In Re Norma L Romero                       )
                                Debtor(s)    ) Case No. 20-00878
                                             ) Chapter 13
                                             ) Judge Timothy Barnes


                                 NOTICE OF MOTION

 To:

 Marilyn O Marshall, Chapter 13 Trustee, 224 S Michigan Ave Suite 800 Chicago, IL
 60604, via electronic court notification;

 Norma L Romero, 2923 E 96Th St Chicago, IL 60617, via U.S. mail;

 Attached parties as listed on Notice of 341 Meeting of Creditors and Certificate of Notice
 (served via U.S. Mail or ECF).

 PLEASE TAKE NOTICE that on March 05, 2020 at 10:30 AM I shall appear before
 Judge Timothy Barnes at 219 South Dearborn, Courtroom 744, Chicago, Illinois 60604
 and present the attached motion and you may appear if you so choose. The Bankruptcy
 Court will hold a hearing to consider a request by Debtor(s) Counsel for payment of legal
 fees in the amount of $4500.00 plus expenses of $348.23, if there are no objections, the
 Court may confirm the plan and allow fees requested by Debtor’s counsel to be paid
 through the plan.

                                                     /s/ Elizabeth Placek
                                                     Attorney for Debtor
                                                     The Semrad Law Firm, LLC
                                                     20 South Clark Street, 28th Floor
                                                     Chicago, IL60603
                                                     (312) 913-0625

                                 PROOF OF SERVICE

 I, the undersigned, certify that I caused this Notice and a copy of the attached
 document(s) to be served upon the entities named above by depositing the same in the
 U.S. Postal Service’s mail box at 20 S. Clark Street, Chicago, IL 60603, on February 06
 2020, except that the Trustee and any other party indicated in the Notice of Filing were
 served electronically by the court on such date.

                                                             /s/ Elizabeth Placek
                                                             Attorney for Debtor
       Case
        Case20-00878
             20-00878 Doc
                       Doc11
                           13 Filed
                               Filed01/16/20
                                     02/06/20 Entered
                                                 Entered01/16/20
                                                         02/06/2023:39:15
                                                                  03:34:17 Desc
                                                                            DescImaged
                                                                                 Main
                             Certificate
                                 Documentof Notice
                                                PagePage
                                                     2 of 17
                                                          1 of 4
Information to identify the case:
Debtor 1                 Norma L Romero                                                         Social Security number or ITIN    xxx−xx−2050

                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                                        Social Security number or ITIN _ _ _ _
(Spouse, if filing)      First Name   Middle Name   Last Name
                                                                                                EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        Northern District of Illinois
                                                                                                Date case filed for chapter 13 1/13/20
Case number:          20−00878



Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                              About Debtor 1:                                               About Debtor 2:
1. Debtor's full name                         Norma L Romero

2. All other names used in the
   last 8 years
                                              2923 E 96Th St
3. Address                                    Chicago, IL 60617
                                              Elizabeth Placek                                              Contact phone 312−256−8713
                                              The Semrad Law Firm, LLC                                      Email: eplacek@semradlaw.com
4. Debtor's  attorney
   Name and address
                                              20 S. Clark
                                              28th Floor
                                              Chicago, IL 60603

5. Bankruptcy trustee                         Marilyn O Marshall                                            Contact phone 312−431−1300
     Name and address                         224 South Michigan Ste 800
                                              Chicago, IL 60604

6. Bankruptcy clerk's office                                                                                Hours open:
     Documents in this case may be filed      Eastern Division                                              8:30 a.m. until 4:30 p.m. except Saturdays,
     at this address.                         219 S Dearborn                                                Sundays and legal holidays.
     You may inspect all records filed in     7th Floor                                                     Contact phone 1−866−222−8029
     this case at this office or online at    Chicago, IL 60604                                             Date: 1/14/20
      www.pacer.gov.
                                                                                                                  For more information, see page 2




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                               page 1
      Case
       Case20-00878
            20-00878 Doc
                      Doc11
                          13 Filed
                              Filed01/16/20
                                    02/06/20 Entered
                                                Entered01/16/20
                                                        02/06/2023:39:15
                                                                 03:34:17 Desc
                                                                           DescImaged
                                                                                Main
                            Certificate
                                Documentof Notice
                                               PagePage
                                                    3 of 17
                                                         2 of 4
Debtor Norma L Romero                                                                                                                    Case number 20−00878

7. Meeting of creditors
    Debtors must attend the meeting to     February 10, 2020 at 12:00 PM                                      Location:
    be questioned under oath. In a joint                                                                     224 South Michigan, Suite 800, Chicago, IL
    case, both spouses must attend.                                                                          60604
    Creditors may attend, but are not      The meeting may be continued or adjourned to a
    required to do so.                     later date. If so, the date will be on the court
                                           docket.
                                           Debtors must bring a picture ID and proof of
                                           their Social Security Number.
8. Deadlines                               Deadline to file a complaint to challenge                                Filing deadline: 4/10/20
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following
   deadlines.                              You must file:
                                           • a motion if you assert that the debtors are
                                               not entitled to receive a discharge under
                                               U.S.C. § 1328(f) or
                                           • a complaint if you want to have a particular
                                               debt excepted from discharge under
                                               11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                      Filing deadline: 3/23/20
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                       Filing deadline: 7/13/20
                                           claim:


                                           Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                           a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                           For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                           including the right to a jury trial.


                                           Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                            conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                             meeting of creditors
                                           may file an objection.

9. Filing of plan                          The debtor has filed a plan. The plan is enclosed. The hearing on confirmation will be held on:
                                           3/5/20 at 10:30 AM , Location: 219 South Dearborn, Courtroom 744, Chicago, IL 60604

                                           The Disclosure of Compensation has been filed. The attorney for the debtor is
                                           requesting fees of $ 4500.00
                                           Objections to confirmation of the Plan shall be filed at least 7 days prior to the confirmation
                                           hearing. If there are no objections, the Court may confirm the plan and allow fees requested
                                           by debtor's counsel to be paid through the plan.
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                           any questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy the plan, if not enclosed, will be sent to you later, and if the
                                           confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                           debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                           court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                           distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                           exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that
                                           the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                           However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                           are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                           as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                           523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                           If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                           must file a motion by the deadline.




Official Form 309I                                    Notice of Chapter 13 Bankruptcy Case                                                     page 2
        Case
         Case20-00878
              20-00878 Doc
                        Doc11
                            13 Filed
                                Filed01/16/20
                                      02/06/20 Entered
                                                  Entered01/16/20
                                                          02/06/2023:39:15
                                                                   03:34:17 Desc
                                                                             DescImaged
                                                                                  Main
                              Certificate
                                  Documentof Notice
                                                 PagePage
                                                      4 of 17
                                                           3 of 4
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                  Case No. 20-00878-TAB
Norma L Romero                                                                          Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0752-1           User: dpruitt                Page 1 of 2                   Date Rcvd: Jan 14, 2020
                               Form ID: 309I                Total Noticed: 30


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 16, 2020.
db             +Norma L Romero,    2923 E 96Th St,    Chicago, IL 60617-5011
28541988      #+AURA FINANCIAL/LENDIFY,    333 BUSH ST FL 17,    SAN FRANCISCO, CA 94104-2831
28541990       +CAP1/WMT,    PO BOX 30285,   SALT LAKE CITY, UT 84130-0285
28542008       +Check systems,    229 w. genesse,    #1071,   Buffalo, NY 14201-7046
28542004       +Peoples Gas,    200 E. Randolph,    Chicago, IL 60601-6302
28542006       +Sequium Asset Solutions, LLC,     1130 Northchase Parkway,   Marietta, GA 30067-6413
28542003       +Uptown Cash,    8641 S. Cottage Grove,    Chicago, IL 60619-6107

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: eplacek@semradlaw.com Jan 15 2020 02:43:29        Elizabeth Placek,
                 The Semrad Law Firm, LLC,    20 S. Clark,    28th Floor,    Chicago, IL 60603
tr             +E-mail/Text: courtnotices@chi13.com Jan 15 2020 02:47:27        Marilyn O Marshall,
                 224 South Michigan Ste 800,    Chicago, IL 60604-2503
ust            +E-mail/Text: USTPREGION11.ES.ECF@USDOJ.GOV Jan 15 2020 02:47:31         Patrick S Layng,
                 Office of the U.S. Trustee, Region 11,     219 S Dearborn St,    Room 873,
                 Chicago, IL 60604-2027
28541999       +EDI: GMACFS.COM Jan 15 2020 07:03:00       ALLY FINANCIAL,    Po Box 380901,
                 Minneapolis, MN 55438-0901
28541989       +EDI: WFNNB.COM Jan 15 2020 07:03:00       COMENITY BANK/ANNTYLR,     PO BOX 182789,
                 COLUMBUS, OH 43218-2789
28541985       +EDI: WFNNB.COM Jan 15 2020 07:03:00       COMENITY BANK/CARSONS,     1314 PINELOG ROAD,
                 AIKEN, SC 29803-6072
28541987       +EDI: WFNNB.COM Jan 15 2020 07:03:00       COMENITYBANK/NY&CO,    220 W SCHROCK RD,
                 WESTERVILLE, OH 43081-2873
28541992       +EDI: WFNNB.COM Jan 15 2020 07:03:00       COMENITYBANK/VICTORIA,     220 W SCHROCK RD,
                 WESTERVILLE, OH 43081-2873
28541997       +EDI: WFNNB.COM Jan 15 2020 07:03:00       COMENITYCB/FOREVER21,     PO BOX 182120,
                 COLUMBUS, OH 43218-2120
28541993       +E-mail/PDF: creditonebknotifications@resurgent.com Jan 15 2020 02:51:07         CREDIT ONE BANK NA,
                 PO BOX 98875,   LAS VEGAS, NV 89193-8875
28542005       +E-mail/Text: comedbankruptcygroup@exeloncorp.com Jan 15 2020 02:49:49         ComEd,
                 3 Lincoln Center,    Bankruptcy Section,    Oakbrook Terrace, IL 60181-4204
28542007       +EDI: CCS.COM Jan 15 2020 07:03:00      Credit Collection Services,      725 Canton Street,
                 Norwood, MA 02062-2679
28541986        EDI: JEFFERSONCAP.COM Jan 15 2020 07:03:00       FIRST PREMIER BANK,
                 c/o Jefferson Capital Systems LLC PO Box,     c/o Linda Dold,    Saint Cloud, MN 56302
28541986        E-mail/Text: JCAP_BNC_Notices@jcap.com Jan 15 2020 02:49:00         FIRST PREMIER BANK,
                 c/o Jefferson Capital Systems LLC PO Box,     c/o Linda Dold,    Saint Cloud, MN 56302
28542000       +E-mail/Text: bk@gafco.net Jan 15 2020 02:48:01        GRT AMER FIN,    205 WEST WACKER DR,
                 CHICAGO, IL 60606-1216
28541984       +E-mail/Text: ISAC.Bankruptcy@illinois.gov Jan 15 2020 02:46:22         ILL STDNT AS,
                 1755 LAKE COOK RD,    DEERFIELD, IL 60015-5215
28541991       +EDI: TSYS2.COM Jan 15 2020 07:03:00       MACYS/DSNB,    9111 DUKE BLVD,    MASON, OH 45040-8999
28542001       +EDI: CBSPLS.COM Jan 15 2020 07:03:00       PLS Loan Store,    1900 Roosevelt Rd,
                 Broadview, IL 60155-2926
28541996       +EDI: RMSC.COM Jan 15 2020 07:04:00      SYNCB/JCP,     PO BOX 965007,    Orlando, FL 32896-5007
28541995       +EDI: RMSC.COM Jan 15 2020 07:04:00      SYNCB/SCORE REWARDS,     PO BOX 965005,
                 ORLANDO, FL 32896-5005
28542002       +E-mail/Text: bankruptcy@speedyinc.com Jan 15 2020 02:47:00        Speedy Cash,
                 1931 N. Mannheim Rd,    Melrose Park, IL 60160-1012
28545870       +EDI: RMSC.COM Jan 15 2020 07:04:00      Synchrony Bank,     c/o PRA Receivables Management, LLC,
                 PO Box 41021,   Norfolk, VA 23541-1021
28541994       +EDI: WTRRNBANK.COM Jan 15 2020 07:03:00       TD BANK USA/TARGETCRED,     PO Box 660170,
                 Dallas, TX 75266-0170
28541998        EDI: TFSR.COM Jan 15 2020 07:03:00      TOYOTA MOTOR CREDIT,     PO Box 5855,
                 Carol Stream, IL 60197
                                                                                                TOTAL: 24

           ***** BYPASSED RECIPIENTS *****
NONE.                                                                                          TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.
          Case
           Case20-00878
                20-00878 Doc
                          Doc11
                              13 Filed
                                  Filed01/16/20
                                        02/06/20 Entered
                                                    Entered01/16/20
                                                            02/06/2023:39:15
                                                                     03:34:17 Desc
                                                                               DescImaged
                                                                                    Main
                                Certificate
                                    Documentof Notice
                                                   PagePage
                                                        5 of 17
                                                             4 of 4


District/off: 0752-1                  User: dpruitt                      Page 2 of 2                          Date Rcvd: Jan 14, 2020
                                      Form ID: 309I                      Total Noticed: 30


              ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 16, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 14, 2020 at the address(es) listed below:
              Elizabeth Placek     on behalf of Debtor 1 Norma L Romero eplacek@semradlaw.com,
               ilnb.courtview@SLFCourtview.com
              Marilyn O Marshall    courtdocs@chi13.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
                                                                                             TOTAL: 3
         Case 20-00878       Doc 13
                               Filed 02/06/20 Entered 02/06/20 03:34:17 Desc Main
                                Document       Page 6 of 17
                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                  Eastern Division
   In Re:                              )            BK No.: 20-00878
    Norma L Romero                     )
                                       )            Chapter: 13
                                       )
                                       )             Honorable Timothy A. Barnes
                                       )
              Debtor(s)                )             SELECT IF OUTLYING AREA

            ATTORNEY'S APPLICATION FOR CHAPTER 13 COMPENSATION UNDER
                   THE COURT-APPROVED RETENTION AGREEMENT
                        (Use for cases filed on or after April 20, 2015)

The undersigned attorney seeks compensation pursuant to 11 U.S.C. § 330(a)(4)(B) and the Court-Approved
Retention Agreement executed by the debtor(s) and the attorney, for representing the interests of the debtor(s)
in this case.

   Use of Court-Approved Retention Agreement:

   The attorney and the debtor(s) have entered into the Court-Approved Retention Agreement.

   Attorney Certification:

   The attorney hereby certifies that:
   1.         All disclosures required by General Order No. 11-2 have been made.

   2.          The attorney and the debtor(s) have either:

               (i) not entered into any other agreements that provide for the attorney to receive:

                  a.      any kind of compensation, reimbursement, or other payment, or

                  b.       any form of, or security for, compensation, reimbursement, or other payment that
                       varies        from the Court-Approved Retention Agreement; or

               (ii) have specifically discussed and understand that:

                  a.       the Bankruptcy Code may require a debtor's attorney to provide the debtor with
                       certain documents and agreements at the start of the representation;

                  b.      the terms of the Court-Approved Retention Agreement take the place of any
                       conflicting provision in an earlier agreement;

                  c.       the Court-Approved Retention Agreement cannot be modified in any way by other
                       agreements; and

                  d.      any provision of another agreement between the debtor and the attorney that conflicts
                       with the Court-Approved Retention Agreement is void.
           Case 20-00878      Doc 13 Filed 02/06/20 Entered 02/06/20 03:34:17 Desc Main
                                      Document      Page 7 of 17
Compensation sought for services in this case pursuant to the Court-Approved Retention Agreement:
  $ 4500.00 flat fee for services through case closing

Reimbursement sought for expenses in this case:
  $ 310.00 for filing fee paid by the attorney with the attorney's funds
  $     38.23 for other expenses incurred in connection with the case and paid by the attorney with
                the attorney's funds (itemization must be attached)

  $   348.23 Total reimbursement requested for expenses.

Funds previously paid to the attorney by or on behalf of the debtor(s) in the year before filing this
case and not reflected in or related to the Court-Approved Retention Agreement:
    ✔ None
      A total of $




Date of Application:   2/6/2020               Attorney Signature      /s/Elizabeth Placek




                                                                                     Local Bankruptcy Form 23-1
  Case 20-00878         Doc 13       Filed 02/06/20 Entered 02/06/20 03:34:17      Desc Main
                                      Document     Page 8 of 17



                                             Expenses
Docket No:      20-00878

Debtor(s):      Norma L Romero




Expense                                        Date Incurred        Total Charge
CREDIT REPORT- Single $8.47                    1/6/2020             $8.47

Credit Counseling Advising- Single             1/11/2020            $9.76

COPIES                                         1/11/2020            $10.00

FILING FEE CHAPTER 13                          1/11/2020            $310.00

POSTAGE                                        1/11/2020            $10.00

                                                      TOTAL CHARGE $348.23
Case 20-00878   Doc 13   Filed 02/06/20 Entered 02/06/20 03:34:17   Desc Main
                          Document     Page 9 of 17
Case 20-00878   Doc 13   Filed 02/06/20 Entered 02/06/20 03:34:17   Desc Main
                          Document     Page 10 of 17
Case 20-00878   Doc 13   Filed 02/06/20 Entered 02/06/20 03:34:17   Desc Main
                          Document     Page 11 of 17
Case 20-00878   Doc 13   Filed 02/06/20 Entered 02/06/20 03:34:17   Desc Main
                          Document     Page 12 of 17
Case 20-00878   Doc 13   Filed 02/06/20 Entered 02/06/20 03:34:17   Desc Main
                          Document     Page 13 of 17
Case 20-00878   Doc 13   Filed 02/06/20 Entered 02/06/20 03:34:17   Desc Main
                          Document     Page 14 of 17
Case 20-00878   Doc 13   Filed 02/06/20 Entered 02/06/20 03:34:17   Desc Main
                          Document     Page 15 of 17
Case 20-00878   Doc 13   Filed 02/06/20 Entered 02/06/20 03:34:17   Desc Main
                          Document     Page 16 of 17
Case 20-00878   Doc 13   Filed 02/06/20 Entered 02/06/20 03:34:17   Desc Main
                          Document     Page 17 of 17
